 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     GERALD SPENCE,                                      Case No. 2:16-cv-01828 KJN
12
                                              Plaintiff, [PROPOSED] ORDER
13
                      v.
14

15   G. KAUR,
16                                         Defendant.
17

18           Plaintiff is a state prisoner, proceeding pro se. On November 20, 2018, the discovery

19   deadline was extended to February 25, 2019. On January 3, 2019, counsel for defendant Kauer

20   requested an extension of time, nunc pro tunc, to respond to plaintiff’s request for production of

21   documents and request for admissions. Good causing having been shown, IT IS HEREBY

22   ORDERED that:

23           1. Defendant Kaur’s motion (ECF No. 55) is granted; and

24           2. Defendant Kaur is granted an additional fifty-three days, nunc pro tunc, to serve

25   responses to plaintiff’s request for production of documents (set one) and request for admissions

26   (set one), up to and including January 27, 2019.

27   Dated: January 7, 2019
28   /spen1828.ext
